MEMORANDUM **
Miro J. Satalich appeals pro se the district court’s summary judgment in favor of the City of Los Angeles (“the City”) in his action alleging retaliation and other violations of the False Claims Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, United States ex rel. Aflatooni v. Kitsap Physicians Serv., 314 F.3d 995, 1000 (9th Cir.2002), we affirm.
The district court properly granted summary judgment on Satalich’s qui tam claims because Satalich failed to raise a material issue of fact as to whether the City presented any false claims to the federal government. See id. at 1000-1002 (holding it insufficient for relator “to describe a private scheme in detail but then to allege simply and without any stated reason for his belief that claims requesting illegal payments must have been submitted”).
The district court also properly granted summary judgment on Satalich’s retaliation claims because it properly applied the one-year statute of limitations for personal injury actions that was in effect in California at the time Satalich filed his action. See Graham County Soil & Water Conservation Dist. v. United States ex rel. Wilson, — U.S. —, ——, 125 S.Ct. 2444, 2450-52, 162 L.Ed.2d 390 (2005). We are not persuaded by any of Satalich’s arguments for tolling the statute of limitations.
Satalich’s remaining contentions also lack merit.
We deny Satalich’s motions to file “electronic evidence,” a “physical exhibit,” and an “addendum.” The Clerk shall file the reply brief submitted to this Court on May 26, 2005 without its physical exhibit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.